Citation Nr: 0112373	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  97-12435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for dementia.



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from September 1945 to May 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1996 RO rating decision which denied the 
veteran's application to reopen a previously denied claim for 
service connection for dementia.  The case was remanded by 
the Board in March 1998.  By a November 1999 decision, the 
Board denied the application to reopen the claim for service 
connection for dementia, finding that new and material 
evidence had not been submitted.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a December 2000 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the Board decision be vacated 
and that the case be remanded; the joint motion was granted 
by a December 2000 Court order.  The joint motion pointed out 
that an October 1995 statement from William H. Stout, M.D., 
provided additional information not adequately analyzed by 
the Board.  

In February 2001, after the case was returned to the Board, 
the veteran's attorney submitted a private medical statement 
directly to the Board and waived RO consideration of the 
evidence; such will be considered without referral to the RO.  
See 38 C.F.R. § 20.1304 (2000).


FINDINGS OF FACT

1.  In May 1994 the RO denied service connection for 
dementia; the veteran did not perfect an appeal of that 
decision; and he has applied to reopen the claim for service 
connection.

2.  Evidence received since the May 1994 RO decision, denying 
service connection for dementia, is cumulative or redundant, 
or does not bear directly and substantially upon the issue of 
service connection, or by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for dementia, and the May 1994 
RO decision denying such is final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty in the Army from September 
1945 to May 1947.

The veteran's service medical records are unavailable, as 
they were apparently destroyed by a fire at the National 
Personnel Records Center (NPRC) in 1973.  The RO has obtained 
extracts from the Army Surgeon General's Office (SGO reports) 
that show that the veteran was hospitalized at Fort Sill, 
Oklahoma for 2 days in October 1945 for treatment of acute 
pharyngitis and for 7 days in November 1945 for treatment of 
a peritonsillar abscess.

In December 1986 the first of many statements from William H. 
Stout, M.D. was received.  He reported that the veteran had 
incurred partial hearing loss and vertigo as the result of 
working with an air hammer in November 1986 when employed as 
a high voltage lineman.  In January 1987 Dr. Stout reported 
that he first saw the veteran in February 1972 for an 
employment physical, and on that examination and a second 
physical examination in November 1972 the veteran was 
entirely normal.  Dr. Stout said that on all occasions that 
he had seen the veteran prior to November 1986 he had had no 
problems of an ongoing nature.

In January and February 1987 correspondence, Mary Ann Frable, 
M.D., reported that testing showed the veteran had mild 
hearing loss and vestibular and integration problems, which 
the veteran related to his working with an air hammer in 
November 1986.  It was noted that the veteran had worked as a 
high voltage lineman for about 27 years and he had no other 
known medical problems.

In March 1987 the veteran filed a claim for VA non-service-
connected pension.  He related that his disability consisted 
of severe dizziness and ringing in the ears, which began in 
1986, and he noted he had been treated by Dr. Stout since 
then.

In April 1987 the RO held that the veteran was entitled to a 
permanent and total disability rating for pension purposes 
due to non-service-connected vestibular damage with severe 
dizziness and ringing in the ears and hearing loss.

In statements received in October 1987, Dr. Stout reported 
that the veteran was showing progressive central nervous 
system degeneration, suffering severe vertigo and tinnitus, 
and needed constant care.  (This statement was received with 
an application for a special monthly pension based on the 
need for aid and attendance.) 

On a December 1987 VA psychiatric examination, the veteran 
reported that he never had any psychiatric problem or 
treatment for nervous trouble.  He said he worked regularly 
throughout his life and always made good money.  He reported 
dizziness, a ringing in his ears, and loss of equilibrium 
since working with the air hammer a year or so earlier.  He 
reported he felt his judgment had deteriorated and that he 
tended to be forgetful.  The diagnosis was adjustment 
disorder with mixed emotional features secondary to physical 
illness and financial difficulties.

In a December 1987 VA social and industrial survey, the 
veteran reported that he was injured at work in November 1986 
and had had a "roaring" in his head since then.  He 
reported a psychiatric hospitalization in 1980 for 3 weeks 
for depression when both his children were going through 
divorces and his grandchildren were staying with him.  He 
complained of dizzy spells and limitation of activities 
because of accidents.  It was reported that that he was 
unable to travel outside the home without assistance.

In a medical statement submitted in November 1988 in support 
of the veteran's claim for a special monthly pension based on 
the need for aid and attendance, Rajendra Singh, M.D., a 
psychiatrist, reported that the veteran tended to be 
forgetful and got confused as a result of pseudodementia.  
The diagnoses included major depression.  There was no 
mention of a history of brain trauma.  

In an August 1989 statement, Dr. Stout reported that the 
veteran had shown progressive forgetfulness, confusion, and 
an inability to initiate meaningful activity since December 
1987.  It was Dr. Stout's opinion that the veteran had a 
rapidly progressing case of Alzheimer's disease, and would 
need special assistance at home.  In statements dated in 
February and May 1990, in support of the veteran's claim for 
increased pension benefits, Dr. Stout again reported that the 
veteran had deteriorating Alzheimer's disease.

In November 1990 the RO held that, due to Alzheimer's 
disease, the veteran was incompetent and was entitled to 
special monthly pension based on the need for aid and 
attendance.

In statements in the early 1990s, the veteran's wife noted he 
had Alzheimer's disease.

In a November 1991 statement, Dr. Stout again noted the 
veteran had Alzheimer's disease.  A December 1991 statement 
from a VA psychiatrist also notes the veteran had Alzheimer's 
disease.

At a VA mental health clinic visit in May 1993, it was noted 
that that the veteran gave a history of brain injury in 
service secondary to a high fever.  The impression was that 
the veteran was in apparent dementia decline and that this 
could date back to a reported injury compounded by 
cerebrovascular and general dementing process of aging.  When 
the veteran was seen in June 1993, the impression was organic 
affective disorder secondary to dementia.

In a September 1993 letter, Dr. Stout reported that when the 
veteran was stationed at Fort Sill, Oklahoma during service 
in November 1945, he developed a high fever of 108 degrees 
that lasted for 2 days.  Dr. Stout reported that the veteran 
was unconscious at the time and since then had memory 
impairment and had made bad judgments and decisions.  It was 
reported that the veteran's doctor at the time of the service 
episode thought that he sustained some brain damage.  Dr. 
Stout added that the source of the veteran's infection was 
traced to contaminated milk, served in the mess hall, that 
contained a streptococci agent.  Dr. Stout opined that the 
veteran had been mentally disabled since the service 
incident.

In October 1993 the veteran filed a claim for service 
connection for organic affective dementia, which he contended 
was due to a high fever during service from drinking 
contaminated milk.

In May 1994 the RO denied service connection for dementia.  
The RO informed the veteran of that decision, and a timely 
notice of disagreement was submitted.  However, after a 
statement of the case was issued, the veteran did not perfect 
an appeal by filing a timely substantive appeal.  Evidence 
received since the May 1994 RO decision is summarized below.

A number of documents concern the veteran's competency to 
receive direct payment of non-service-connected pension 
benefits.  The veteran and his wife (who had been his 
custodian for receipt of pension benefits) were divorced in 
December 1994, and a VA field examination in May 1995 noted 
they were still living together and it was recommended that 
he be found competent.  In a May 1995 statement, Dr. Stout 
opined that the veteran was now mentally competent.

On a June 1995 VA psychiatric examination, to determine 
competency of the veteran for VA benefits purposes, the 
doctor noted that when the veteran was seen in December 1987 
there was evidence of memory deficit and mood changes felt to 
be due to physical illness and financial problems in the 
family.  It was noted that since the 1987 examination the 
veteran had been considered as suffering from primary 
dementia of the Alzheimer's type.  The VA doctor noted the 
file contained a report that the veteran had had a 
streptococcal infection and possible encephalitis for which 
he had been hospitalized in November 1945 and that the file 
contained a report from one doctor who believed the veteran's 
organic brain disorder could be due to alleged encephalopathy 
from the strep infection during service in 1945.  On the 
current VA psychiatric examination, the diagnosis was 
dementia of questionable origin, possibly related to other 
organic conditions, but definitely interfering with social 
adjustment and his ability to handle social and financial 
problems.  The doctor added that the veteran had deteriorated 
since his 1987 VA psychiatric examination.

In a July 1995 decision, the RO continued to rate the veteran 
incompetent for VA benefits purposes.

In a July 1995 statement, Dr. Stout noted the veteran 
continued under treatment for dementia, which reportedly 
followed an infection with high fever in service.  Dr. Stout 
related that he counseled the veteran on numerous dates from 
late 1993 to late 1994, and the veteran paid him for each 
visit.

In October 1995 the veteran applied to reopen his claim for 
service connection for dementia.  

With this October 1995 application, he submitted duplicate 
copies of the SGO records.   He submitted a copy of a medical 
record from Pittsburgh General Hospital, dated in May 1956, 
which shows he was brought to the hospital after reportedly 
attempting suicide by hanging.  The veteran submitted a May 
1995 statement from James A. Shield, M.D. (Tucker Psychiatric 
Clinic) to the effect that no treatment records were 
available but that a card showed he had been seen in 1975.  
The veteran submitted a billing record from the office of 
W.O. Ward, M.D., indicating he had three psychotherapy 
sessions for a depressive reaction in December 1977 and 
January 1978. 

With his October 1995 application, the veteran submitted a 
May 1995 statement from his sister.  In her statement, the 
veteran's sister recalled that when he was in service in 
October 1945, their mother was concerned when he was 
hospitalized, and a neighbor called the Red Cross to get 
information on him.  The sister said she recalled that the 
Red Cross then called and told her that her brother would be 
released from the hospital in a few days and was recovering 
from a high fever from drinking contaminated milk (strep 
germs) and a reaction to sulfa drugs.  She reported that the 
Red Cross also relayed that the doctor said that the veteran 
would have brain damage from the high fever.  She added that 
the veteran called a few days later and said he was suffering 
from memory loss and was dozing off; he sounded very 
confused.  

With his October 1995 application, the veteran submitted a 
May 1995 letter from the wife of his deceased pastor.  This 
woman related that her husband knew the veteran from the 
1960s to her husband's death in 1982, and that her husband 
counseled the veteran because of mental and emotional 
problems.

With his application, the veteran also submitted an October 
1995 statement from Dr. Stout.  Dr. Stout stated he had 
retired 5 year ago but before then he treated the veteran for 
health problems for more than 20 years.  The doctor reported 
that the veteran's medical history revealed that he had been 
hospitalized in October or November 1945 for a high fever 
caused by infection from drinking contaminated milk.  Dr. 
Stout said that service records showed that the veteran was 
hospitalized for pharyngitis and peritonsillar abscess, both 
conditions related to milk-borne beta-hemolytic strep 
infections.  He added that the veteran had developed a high 
fever in the range of 107-108 degrees and that he lost 
consciousness for an undetermined period of time.  Dr. Stout 
reported that the veteran was told by a physician at the time 
that he was lucky to be alive and that he was probably 
suffering from brain damage (post-encephalitic syndrome).  
Dr. Stout reported that it was significant that the veteran 
had a history of psychiatric treatment after service.  (Dr. 
Stout listed the above-cited evidence also submitted in 
October 1995 from the Tucker Psychiatric Clinic, W.O. Ward, 
M.D., letters from the veteran's wife and from the wife of 
his deceased pastor.)  He reported the veteran had been 
diagnosed alternatively with Alzheimer's disease and dementia 
secondary to brain damage.  He stated it was his opinion that 
the veteran had dementia caused by the events as described as 
occurring in service in 1945.

In November 1995 the RO requested medical evidence of 
treatment for food poisoning in service, evidence of 
treatment for brain damage from 1945 to the present, and a 
medical release for the purpose of obtaining medical 
treatment records from Dr. Stout.

In a January 1996 statement, Dr. Stout reported that the 
veteran brought him the November 1995 RO letter requesting 
medical information.  Dr. Stout stated that he retired in 
1990 and did not have records over 5 years old.  He again 
explained in detail how he thought the veteran had dementia 
due to brain damage from a severe febrile episode in service 
in October 1945.  He reported that the veteran had had a 
weeklong episode of temperature in the range of 107 to 108 
degrees, and that the veteran remembered little of his 
hospital stay.  Dr. Stout reported the veteran was readmitted 
to the hospital in November 1945 for a recurrence of the 
fever, and that after this episode it was noticed that 
veteran was unable to perform exacting tasks and was 
reassigned.  Dr. Stout reported that dementia was mental 
deterioration and Alzheimer's disease was one cause of 
dementia.  He summarized that the veteran suffered a severe 
and prolonged, persistent episode of 1-week duration with 
delirium and loss of finer brain functions.  

In a June 1997 letter, Dr. Stout noted that the veteran was 
deteriorating physically and mentally, was more senile, and 
was suffering from bipolar illness.

Additional VA outpatient treatment records from 1996 to 1998 
show the veteran received treatment for various disorders 
including vascular-type dementia and major depression.  At 
some of the clinic visits, it was noted that the veteran was 
pursuing a claim for service connection and gave a history 
that his dementia started with an infection from contaminated 
milk in service.

In a January 2001 letter to the veteran's attorney, Craig N. 
Bash, M.D., reported that he had reviewed a copy of the 
veteran' claims file for the purpose of making a medical 
opinion concerning the veteran's mental dysfunction.  He said 
he had specifically reviewed post-service medical records, 
rating decisions, and medical literature.  He reported that 
he had conducted a telephone interview of the veteran in 
January 2001.  Dr. Bash quoted from the report of the June 
1995 VA examination, a September 15, 1995 statement from Dr. 
Stout (this excerpt appears to have been from either the 
October 1995 or January 1996 statements from Dr. Stout), and 
from a medical record of December 15, 1997 (this appears to 
be a VA outpatient treatment records of September 22, 1997).  
The cited VA medical record notes that the veteran [during 
service] had a CNS infection with increased intracranial 
pressure that lasted for 2 days during which he was 
unconscious.  That medical record further noted that the 
veteran had apparently had a burr hole in the vertex of his 
skull for drainage, and had suffered from confusion and 
forgetfulness ever since.  Dr. Bash also quoted from his 
January 2001 telephone interview with the veteran in which 
the veteran said he had been in the hospital twice in the 
same week in the 1940s, and at that time had a high fever and 
passed out, had fluid build up in his brain, and had his 
skull cut to drain blood.  

In his January 2001 letter, Dr. Bash further stated that it 
was clear that the veteran had 2 acute episodes of high fever 
during service, had lost consciousness, and had a burr hole 
to relieve intracranial pressure.  Dr. Bash said that it was 
his opinion that the veteran's severe in-service infections 
with meningitis/encephalitis directly caused his current 
long-standing dementia.  Dr. Bash said that he agreed with 
Dr. Stout's opinion, and that Dr. Stout's opinion was 
accurate.  Dr. Bash said his opinion was based on: 1) medical 
literature that described brain infections as bacterial 
infections that could spead to the brain directly from the 
nasopharynx or by the blood in the case of septicemia; 2) the 
report of a bacterial infection with high fever [in service] 
that caused loss of consciousness; 3) the history of a burr 
hole of the skull during service; 4) the history of mentation 
problems since service caused by brain infection; and 5) a 
history of long-standing dementia without any other 
identified cause since 1945.  Dr. Bash indicated he disagreed 
with the June 1995 VA examination diagnosis of dementia of 
questionable origin, possibly related to other organic 
conditions, because the veteran's mentation problems started 
in 1945 after his sepsis/encephalitis/meningitis, many years 
prior to the development of any other organic conditions, and 
the VA examiner did not describe the other organic conditions 
of the pathophysiology of the veteran's dementia.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including organic diseases of the nervous system, if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§  1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection for dementia was previously denied by the 
RO in a May 1994 decision; the veteran did not perfect an 
appeal; and this decision is considered final, with the 
exception that the claim may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  "New and material evidence" means 
evidence not previously submitted to VA decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

When the RO denied the claim for service connection for 
dementia in May 1994, it considered SGO reports from the 
veteran's 1945-1947 active military service which showed that 
he was briefly hospitalized for two infections (pharyngitis 
and peritonsillar abscess) in the first few months of his 
service in 1945.  There was no medical evidence from during 
service, or for decades later, suggesting that the minor 
infections during service resulted in brain damage.  At the 
time of the May 1994 RO decision, there was no medical 
evidence of dementia until the late 1980s.  Beginning in 
1989, Dr. Stout diagnosed Alzheimer's disease.  In statements 
beginning in 1993, Dr. Stout and the veteran attributed the 
veteran's current dementia to an alleged service episode in 
which he drank contaminated milk, developed an infection and 
fever, and sustained brain damage.  

Evidence submitted since the May 1994 RO decision includes 
duplicate SGO reports; such redundant evidence is not new.  
38 C.F.R. § 3.156.  

Since the 1994 RO decision, the veteran has submitted medical 
evidence of a possible suicide attempt in 1956, possible 
psychiatric treatment in 1975, and psychotherapy for a 
reactive depression in 1977-1978.  This is new evidence, but 
it is not material evidence, as it does not indicate evidence 
of dementia or linkage of current dementia with military 
service many years earlier.  This evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

Since the 1994 RO decision, the veteran has submitted some 
lay statements in support of his claim.  The veteran's own 
recent lay statements, including those which are transcribed 
in some of the treatment records, in which he asserts that 
his current dementia is due to a brain infection in service, 
are cumulative and not new evidence.  38 C.F.R. § 3.156; 
Vargas-Gonzalez v. West, 12 Vet.App. 321 (1999); Smith v. 
West, 12 Vet.App. 312 (1999).  Such lay assertions on medical 
causation are also not competent evidence and cannot be 
material evidence to reopen the claim.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  In a 1995 statement, the 
veteran's sister relates that she was told by the Red Cross 
in 1945 that the veteran had high fever from drinking 
contaminated milk and that a doctor had said that the veteran 
would have brain damage from the high fever.  The sister's 
statement is new but not material evidence.  The sister's 
account of events 50 years earlier, including of what a 
doctor purportedly said, filtered through Red Cross personnel 
and her own lay sensibilities, is simply too attenuated and 
inherently unreliable to constitute competent medical 
evidence.  Dean v. Brown, 8 Vet. App. 449 (1995).  This lay 
statement is not so significant that it must be considered to 
fairly decide the merits of the claim; it is not material 
evidence.  38 C.F.R. § 3.156.  Similarly, the 1995 statement 
by the wife of the veteran's deceased pastor is new evidence, 
but does not relate to dementia or brain damage during 
service.  This evidence is not material evidence as it does 
not bear directly and substantially on the question of 
service connection and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156. 

Recent VA medical records from the 1990s, again noting 
dementia decades after service, contain cumulative 
information and are not new.  Id.

The additional recent statements from Dr. Stout, submitted 
since the 1994 RO decision, reiterate his belief that the 
veteran's dementia stemmed from the purported service episode 
in which contaminated milk led to infection, fever, and brain 
damage.  These statements are largely repetitive and 
cumulative, not new, evidence.  38 C.F.R. § 3.156; Vargas-
Gonzalez, supra; Smith, supra.  Nevertheless, in the December 
2000 joint motion that was granted by the Court, it was noted 
that the October 1995 letter from Dr. Stout differed from his 
earlier statements that were considered in the 1994 RO 
decision.  The joint motion said that the October 1995 letter 
from Dr. Stout provided a medical opinion that related the 
currently diagnosed dementia with the veteran's illness in 
service and provided a rationale for Dr. Stout's reasoning.  
The October 1995 letter from Dr. Stout gives one additional 
reason why he found that the veteran's current dementia was 
related to severe acute encephalitis in service, namely a 
history of psychiatric treatment many years after service.  
Dr. Stout also refers to the statement from the veteran's 
sister (discussed and rejected as not material evidence 
above), and the previously considered oral history provided 
by the veteran.   Nothing else in Dr. Stout's letter relates 
to the factual predicate of his opinion, that is, whether the 
veteran actually had encephalitis or other brain infection 
during service, with high (107 or 108 degree) temperatures, 
an episode of unconsciousness, etc.  The occurrence of such 
events and the accuracy of the history provided by the 
veteran at a late date in the progression of Alzheimer's 
disease or dementia had been rejected by the RO in its 1994 
denial of the claim.  The October 1995 statement of Dr. Stout 
provides no new and material evidence as to the occurrence of 
an alleged brain infection during service.  A medical opinion 
based on an inaccurate factual premise has no probative 
value.  Reonal v. Brown, 5 Vet.App. 458 (1993).  Without 
competent proof of an alleged brain infection during service, 
statements by Dr. Stout or other doctors, attempting to link 
current dementia with an unproven brain infection in service, 
are devoid of probative value.  Such medical statements are 
not material evidence since they are not so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156.

By the same token, the January 2001 statement from Dr. Bash 
is not material evidence.  Dr. Bash's statement relies on 
medical history recited by the veteran many years after 
service (some of which is recorded by Dr. Stout and others) 
of an alleged brain infection in service; that history was 
previously rejected by the RO when it denied the claim in 
1994.  The more recently related story of military doctors 
drilling a burr hole in the skull to relieve intracranial 
pressure is an additional detail (again without foundation) 
of the rejected medical history.  Like Dr. Stout, Dr. Bash 
opines that the veteran's current dementia is due to a brain 
infection in service, but Dr. Bash's opinion has no probative 
value as it is based on an inaccurate factual premise.  
Reonal, supra.  Under the circumstances, Dr. Bash's statement 
is not material evidence as it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the May 1994 RO decision that denied 
service connection for dementia.  Thus, the claim has not 
been reopened, and the May 1994 RO decision remains final.


ORDER

The application to reopen a claim for service connection for 
dementia is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

